Citation Nr: 0404987	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for 
service-connected skin (acne) disorder, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied an increased disability rating 
for service-connected skin (acne) disorder, currently rated 
as 30 percent disabling.

A hearing was held on May 22, 2003, in Boston, Massachusetts, 
before Robert E. Sullivan, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was afforded a VA examination in connection with 
his claim for an increased rating for a service-connected 
skin condition in May 2002.  In August 2002, the criteria for 
evaluating skin disorders in the VA Schedule for Rating 
Disabilities were revised.  The RO did review the veteran's 
claim under the new criteria and provided him with notice of 
these criteria in the October 2003 supplemental statement of 
the case.  Although one VA outpatient record is dated in 
September 2002, after the revised criteria became effective, 
this record does not provide a detailed description of the 
skin condition that is adequate for rating purposes.  
Moreover, at the May 2003 hearing before the Board, the 
veteran asserted that his skin condition had worsened since 
he was last examined by VA in May 2002.  Accordingly, the 
Board concludes that the medical evidence of record in this 
case is insufficient to decide the claim, and remand is 
needed for a new VA examination.  See VAOPGCPREC 11-95 at 
para. 11 (Apr. 7, 1995) (noting that, where a claimant 
asserts to the Board that a further increase in disability 
has occurred subsequent to the prior examination and 
decision, an additional examination may be required).

To ensure that VA has met its duty to assist the appellant, 
the case is REMANDED for the following development:

1.  The RO should ask the veteran to 
provide the names of all treatment 
facilities, VA and private, where he has 
been treated for his service-connected 
skin disorder since May 2002.  
Thereafter, the RO should assist the 
veteran by obtaining these records and 
placing them in the claims file.

2.  After the above records have been 
obtained and associated with the 
veteran's claims file, the RO should 
schedule the veteran for another VA skin 
disorders examination, making sure that 
the examiner has an opportunity to review 
the pertinent evidence in the veteran's 
claims file (to include the May 2002 VA 
skin diseases examination report) prior 
to the examination.

The examiner should be asked to examine 
the veteran and describe, in as much 
detail as possible, the current severity 
of the service-connected skin condition.  
The findings should include references to 
the presence or absence (and frequency, 
if present) of ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations.  Also, an opinion 
as to whether this condition can be 
characterized as "exceptionally 
repugnant" should be rendered.

Given the new regulations pertaining to 
the rating of service-connected skin 
conditions, the VA examiner should also 
be asked to indicate (a) whether the skin 
condition in this case affects more than 
40 percent of the entire body or more 
than 40 percent of exposed areas 
affected; or (b) whether this disability 
has required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.

3.  Once all the above development has 
been completed and the results have been 
fully documented in the record, the RO 
should re-adjudicate the veteran's claim 
for an increased rating for his 
service-connected skin condition, 
considering whether an increased rating 
is warranted under either the old or the 
new rating criteria.  If the benefit 
sought on appeal remains denied, the RO 
should issue a supplemental statement of 
the case, explaining to the veteran the 
reason for the continued denial and 
giving him an opportunity to respond.

Thereafter, the RO should return the case to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




